Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Claim Interpretation
The application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) “first ink layer is configured to absorb radiant energy” and b) “second ink layer is configured to allow the radiant energy to pass through to the first ink layer” in lines 8-9 in claim 1. The claim does not recite the structure or material (composition) required in the layer to perform the function. Examiner must construe the claim limitations to cover the corresponding structure or materials described in the specification, as well as equivalents thereof. See MPEP 2181(III). 
For instance, the “first ink layer is configured to absorb radiant energy.” The instant specification recites that carbon black absorbs radiant heat. Thus, the limitation covers layers comprising carbon 
Concerning the limitation, “the second ink layer is configured to allow the radiant energy to pass through.” The instant specification discloses that titanium dioxide allows a “significant portion of the radiant heat to pass through it and to reach the carbon black layer.” p.2. The limitation covers layers comprising titanium dioxide and equivalents thereof. See also materials disclosed at p.7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure, material or act to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure, material, or act to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 1, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schoning (US 2010/0200572, Schoning) in view of Kusudou et al. (US 2004/0122167, Kusudou)

The inclusion of carbon black in the first layer and titania in the top layer would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.	
Schoning discloses the use of acryl styrene and nitrocellulose as the organic binders. [0052]. Schoning does not disclose the use of polyvinyl butyral (PVB) in either the first or the second ink. 
However, Kusudou discloses that PVB is utilized in the field of inks as a dispersant. [0006] (“In particular, polyvinyl butyral [PVB] is much used not only for interlayer films for windowpanes for automobiles and buildings but also in other various industrial fields of binder for ceramic forming, photosensitive materials, dispersant for ink, etc.”) Kusudou discloses that the PVB is utilized as a solution for inks. [0009]. Kusudou utilizes the PVB as a dispersant within a composition; it does not limit the type of layer.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method Schoning by introducing PVB binder in the second ink layer. Kusudou discloses PVB as a suitable dispersant for inks. Improving the dispersibility of the ink composition would have been an advantage to Schoning.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Re Claim 3: Schoning discloses an embodiment of coatings having a thickness of 6 microns. [0044]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); see also MPEP 2144.05. 

Re Claim 15: Schoning utilizes the coated aluminum foil to package food and place inside the oven to cook. [0011-12; 0026]. 

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schoning (Schoning) in view of Kusudou et al. (Kusudou), and Olabisi et al. (Handbook of Thermoplastics, Polyvinyl Butyral, Chapter 3, December 22, 2015, pp. 89-137.
Re Claim 5: Schoning/Kusudou disclose the use of PVB in the ink layer as shown above, but do not disclose the solvent utilized. However, Olabisi discloses that suitable solvents for PVB include ethyl acetate. first para. p.106. Olabisi discloses that PVB applications include inks. Sec. 3.8, p.122.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Schoning/Kusudou and utilize ethyl acetate as a solvent for the ink because it is known as a suitable solvent for PVB and thus suitable to create solutions/inks. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Re Claim 2: Schoning/Kusudou discloses a method to manufacture a foil for use in a heated oven. Schoning/Kusudou disclose the method as shown above but do not disclose the use of an isocyanate based hardener/crosslinker in the ink layer. 
However, Olabisi discloses PVB applications include inks. Sec. 3.8, p.122. Olabisi further discloses that the PVB can be dissolved and crosslinked to improve chemical and thermal resistances. Sec. 3.2.2, p. 96. The crosslinking can be done via isocyanate molecules. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Schoning and include a crosslinker in the ink. Olabisi discloses the use of PVB and further crosslinking to improve thermal resistance of the coating. Given the use of the aluminum foil in oven applications, thermal stability would be an advantage for its purposes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schoning (Schoning) in view of Kusudou et al. (Kusudou), and Edwards (US 2006/0075917; Edwards)
Schoning/Kusudou discloses the method as shown above. Schoning discloses coating inks with rotogravure and flexo printing. [0037]. Schoning does not disclose the particulars of the flow time, or the kinematic viscosity of the inks.
However, Edwards discloses a method of applying inks with flexo and gravure methods. [0003]. Edwards discloses that the time flow time of the ink has an effect in the sharpness or smoothness of the resulting layer. Id. 

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Schoning and optimize the flow time of the ink. Edward discloses this has the effect of altering the sharpness or smoothness of the resulting layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schoning (Schoning) in view of Kusudou et al. (Kusudou), and Elst et al. (US 2002/0127503; Elst)
Schoning/Kusudou disclose the use of PVB in the ink layer as shown above, but do not disclose the solvent utilized. However, Elst discloses utilizing PVB as a binder. [0059]. The solvents suitable for PVB as a binder include ethyl acetate. [0064]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Schoning/Kusudou and utilize ethyl acetate as a solvent for the ink because it is known as a suitable solvent for PVB and thus suitable to create solutions/inks. 
Although the field of Elst is different than the fields of Schoning/Kusudou, both are utilizing PVB as the binder, the disclosure of suitable solvents for PVB would apply to any coating application comprising PVB because of the known solubility of PVB to ethyl acetate. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Allowable Subject Matter

Although the prior art of record discloses the use of PVB for ink layers, it does not reasonably suggest applying the crosslinking agent on the second ink such that it migrates to the first ink layer along with the other limitations of Claim 1 and 17. 

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
Claim 1 recites that the “second ink material is based at least in part on polyvinyl butyral (PVB).” Applicant then introduces arguments that use the term “PVB-based binder.” See at least pp.9, 12. 
The term PVB-based binder appears to imply that the main component in the binder is PVB. The claim language does not capture this. Examiner suggests changing the limitation to capture that PVB is the main component of the composition, and not simply a “part” of the composition. The limitation “part” as a noun, is defined by Merriam-Webster as “one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole.” See for instance Omino et al (2010/0247876) which discloses ink compositions “based in part” of 1) polyurethane, 2) cellulose acetate alkylate resin, and 3) polyvinyl butyral. Abs. 

Applicant argues that Kusudou fails to explicitly disclose using the PVB binder in an exterior layer. p.9.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Kusudou discloses the use of PVB as a dispersant for ink layers, and Schoning discloses the configuration of the ink layers.  Therefore, the argument is not persuasive.

Applicant argues that PVB cannot be utilized in “exterior” layers. pp.9-11. 
“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” In re Geisler 116 F.3d 1465, 1470. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Kusudou discloses the following regarding PVB at para. [0006]: “In particular, polyvinyl butyral [PVB] is much used not only for interlayer films for windowpanes for automobiles and buildings but also in other various industrial fields of binder for ceramic forming, photosensitive materials, dispersant for ink, etc.” (bolded for emphasis). Examiner agrees with Applicant that Kusudou does not disclose PVB for the use as plastics, varnish lacquer as alleged in p.8 of the Final Rejection filed November 6, 2020. However, this is not dispositive.
Examiner respectfully disagrees with Applicant’s conclusory analysis that PVB cannot be utilized in exterior layers. Kusudou utilizes the PVB as a dispersant within a composition, it does not limit the type of layer. It appears applicant is trying to say that layers made of PVB as the primary component  of 

Arguments directed to Kusudou and the original mis-interpreted use of PVB are moot. pp.10-11. 
This interpretation was withdrawn from the rejection but does not affect the thrust of the combination, which is directed to the suitability of PVB as a dispersant in inks.

Applicant argues that Kusudou is nonanalogous art. p.11.
 It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art the current reference deals with the issues/problems with inks. One such issue is appropriate dispersion of the ink. Kusudou disclose the use of PVB to achieve proper dispersion. This is desired by the reference to achieve appropriate ink layers, which are consistent.

Applicant argues that the Office Action fails to articulate reasons why one would modify the method of Schoning to introduce a PVB binder to the second ink layer. p.13. 
Applicant has acknowledged that Examiner states that PVB is being utilized as a dispersant for ink layer. p.13. Kusudou discloses the following, “[i]n particular, polyvinyl butyral [PVB] is much used not 
Therefore, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712